Case: 09-60535     Document: 00511140727          Page: 1    Date Filed: 06/14/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 14, 2010
                                     No. 09-60535
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MAUNG THANT NAING, also known as Thant Naing,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 092 492


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
        Maung Thant Naing petitions for review of the determination of the Board
of Immigration Appeals (BIA) dismissing his appeal from the decision of the
Immigration Judge (IJ) denying his application for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT).                      Naing’s
application was denied, and his appeal was dismissed, because his testimony
was determined to be not credible.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60535       Document: 00511140727 Page: 2     Date Filed: 06/14/2010
                                    No. 09-60535

      Naing contends that he established a reasonable fear of future persecution
based on his past persecution because of his political beliefs. He argues that the
IJ and BIA made erroneous credibility determinations, seizing on immaterial
and minor discrepancies, engaging in speculation, and relying too heavily on the
lack of detail provided during his credible fear interview. He asserts that the
documentary evidence in the record about conditions in Burma corroborates his
testimony.
      We generally have authority to review only the decision of the BIA. Zhu
v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007).       However, when the BIA’s
decision is affected by the IJ’s ruling, as it was in this case, we also review the
IJ’s decision. Id. This court reviews the BIA’s rulings of law de novo and its
findings of fact for substantial evidence. See id. at 594. Under the substantial
evidence standard, reversal is improper unless this court decides “‘not only that
the evidence supports a contrary conclusion, but also that the evidence compels
it.’” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006) (citation omitted);
8 U.S.C. § 1252(b)(4)(B). “The applicant has the burden of showing that the
evidence is so compelling that no reasonable factfinder could reach a contrary
conclusion.” Chen, 470 F.3d at 1134. This standard is applied in reviewing
determinations regarding asylum, withholding of removal, and relief under the
CAT. See id.
      The adverse credibility findings in Naing’s case are supported by specific
and cogent reasons derived from the record. See Zhang v. Gonzales, 432 F.3d
339, 344 (5th Cir. 2005). It is irrelevant that some of the inconsistencies or
innacuracies go to facts not directly at the heart of Naing’s claims. See 8 U.S.C.
§ 1158(b)(1)(B)(iii).
      PETITION DENIED.




                                        2